DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/546,167) filed on 08/20/2019.
Claims 1-20 are pending.
Claims 1-20 will be examined.

Examiner Notes

For applicant’s benefit, examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.
Information Disclosure Statement
As required by M.P.E.P. 609, Applicants' submission of the Information Disclosure Statement (IDS) dated 08/20/2019 is acknowledged by the examiner and the references cited therein have been considered in the examination of the claims now pending as indicated in the attached copy of the IDS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claims 1 and 16 recite identifying code sections and performing semantic comparison of these code sections. The limitations of identifying a first set of sections of a first code fragment, a second set of sections of a second code fragment such that each section of the first set of sections has a corresponding section of the second set of sections, identifying a first section of the first set of sections is not syntactically equivalent to a corresponding second section of the set of sections, and performing semantic comparison of the first code fragment and the second code fragment in responsive to determining the first section is not syntactically equivalent to the corresponding second section as drafted is a method that under its broadest reasonable interpretation, covers performance of the limitations in the mind with the use of paper and pen or computer. Thus, the claim recites a mental process. Nothing in the claim elements preclude the step from practically being perform in the mind with the use of paper and pen or 
This judicial exception is not integrated into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application.  The claims are not patent eligible.  
Dependent claims 2-15 and 17-20 do not add “significantly more” to the abstract idea.  For example, claims 2-15 and 17-20 merely recite more complexities descriptive of the abstract idea in further details about a first call, a second call, a third code fragment, a fourth code fragment.  Such complexities do not provide additional elements in addition to the abstract idea themselves.
Even when viewed as on ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claims 1 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US Publication No. 2012/0254827) and in view of Yahav et al. (US Publication No. 2018/0285101).

As to claims 1 and 16, Conrad teaches a method comprising:
identifying, in view of a first control flow graph associated with a first code fragment and a second control flow graph associated with a second code fragment, a first set of sections of the first code fragment and a second set of sections of the second code fragment, such that each section of the first set of sections has a corresponding section of the second set of sections [Conrad, Fig. 37 and pars. 0330-0335 wherein the selected slice in the model is a first set of sections of the first code fragment in view of a first control flow graph; the code portion in a code generated from thee model that corresponds to the selected slice is a second set sections of the second code fragment; the portion of code in code generated from the ;
identifying a first section of the first set of sections [Conrad, par. 0333-0334], wherein the first section is not syntactically equivalent to a corresponding second section of the second set of sections [Conrad, par. 0335]; and
responsive to determining that the first section is not syntactically equivalent to the corresponding second section, performing semantic comparison of the first code fragment and the second code fragment [Conrad, par. 0181 wherein sematic equivalence may be found if semantics of the expected code is equivalent to semantics of the actual code].
Conrad discloses generated code may be generated in different programming language.  Different programming language has different syntax. But Conrad does not explicitly disclose the first section is not syntactically equivalent; however, in an analogous art of Similarity of Binaries, Yahav teaches:
identifying a first section of the first set of sections, wherein the first section is not syntactically equivalent to a corresponding second section of the second set of sections [Yahav, pars. 0028, 0057 and 0092 wherein syntactic differences between the assembly code segments presented in 302A and 302B may result from different optimization setting; the syntactic analysis and comparison  see also pages 24 claim 8]; and
responsive to determining that the first section is not syntactically equivalent to the corresponding second section [Yahav, par. 0028, 0057 and 0092], performing semantic comparison of the first code fragment and the second code fragment.


As to claims 2 and 17, Conrad and Yahav teach the method of claim 1, wherein identifying the first section comprises:
responsive to determining that the first section comprises a first call to a first function [Conrad, par. 0115; see also Yahav, par. 0070] and that the corresponding second section comprises a second call to a corresponding second function [Conrad, par. 0115; see also Yahav, par. 0070], identifying a third code fragment associated with a first definition of the first function [Conrad, par. 0223-0224] and a corresponding fourth code fragment associated with a second definition of the corresponding second function [Conrad, par. 0223-0224]; and
identifying a first portion of the third code fragment, wherein the first portion is not syntactically equivalent to a corresponding second portion of the corresponding fourth code fragment [Yahav, par. 0028, 0057 and 0092].

As to claims 3 and 18, Conrad and Yahav teach the method of claim 1, further comprising:
responsive to determining that the first section comprises a first call to a first function [Conrad, par. 0115; see also Yahav, par. 0070] and that the corresponding second section does not comprise a second call to a corresponding second function [Conrad, par. , determining that the first section is not syntactically equivalent to the corresponding second section [Yahav, par. 0028, 0057-0059 and 0092].

As to claims 4 and 19, Conrad and Yahav teach the method of claim 1 further comprising:
responsive to determining that the first section is syntactically equivalent to the corresponding second section [Yahav, par. 0028, 0057 and 0092]:
determining whether there is a dependence relation between a first operation of the first section and a second operation of the first section [Yahav, par. 0052]; and
in response to determining there is a dependence relation between the first operation and the second operation [Yahav, par. 0052], performing semantic comparison between the first section and the corresponding second section [Conrad, par. 0181].

As to claims 5 and 20, Conrad and Yahav teach the method of claim 1, wherein finding that the first code fragment is not semantically equivalent to the second code fragment comprises:
responsive to determining that a first data type does not correspond to a second data type [Conrad, par. 0180-0181, 0188-0189, 0297], finding that the first section is not semantically equivalent to the corresponding second section [Conrad, par. 0180-0181, 0188-0189, 0306].

As to claim 6, Conrad and Yahav teach the method of claim 5, wherein determining whether the first data type corresponds to the second data type comprises:
determining a first memory offset [Yahav, pars. 0241-0242], based on a first label of the first data type, that is to be assigned to the first label and a second memory offset [Yahav, pars. 0241-0242, different stack offsets associated with the strands involving the adding and subtracting from rsp and xsp], based on a second label of the second data type, that is to be assigned to the second label [Yahav, pars. 0241-0242, 0210]; and
responsive to determining that the first label does not correspond to the second label and the first memory offset does not correspond to the second memory offset [Yahav, pars. 0241-0242, 0210], finding that the first data type is not semantically equivalent to the second data type [Conrad, par. 0181].

As to claim 7, Conrad and Yahav teach the method of claim 6, further comprising:
responsive to determining that the first label does not correspond to the second label and the first memory offset corresponds to the second memory offset [Yahav, pars. 0241-0242, different stack offsets associated with the strands], determining whether a first field associated with the first label corresponds to a second field associated with the second label [Yahav, par. 0167]; and
responsive to determining that the first field does not correspond to the second field [Yahav, par. 0167], finding that the first data type is not semantically equivalent to the second data type [Conrad, par. 0181].

As to claim 8, Conrad and Yahav teach the method of claim 5, wherein determining whether the first data type corresponds to the second data type further comprises:
responsive to determining that the first data type occupies a larger amount of space at a first memory component than an amount of space occupied by the second data type at a second memory component [Yahav, pars. 0231, 0160 and 0167], finding that the first data type is not semantically equivalent to the second data type [Conrad, par. 0181].

As to claim 9, Conrad and Yahav teach the method of claim 1, further comprising:
providing, to a user of a processing device, at least one of: 
an indication that the first code fragment is not semantically equivalent to the second code fragment [Yahav, par. 0076], or 
a location identifier associated with the first section, wherein the location identifier indicates a first location of the first code fragment that is not semantically equivalent to a second location of the second code fragment.

As to claim 10, Conrad teaches a system comprising: 
a memory [Conrad, Fig. 1]; and
a processing device coupled to the memory [Conrad, Fig. 1], to:
identify, in view of a first control flow graph associated with a first code fragment and a second control flow graph associated with a second code fragment, a first set of sections of the first code fragment and a second set of sections of the second code fragment, such that each section of the first set of sections has a corresponding section of the second set of sections [Conrad, Fig. 37 and pars. 0330-0335 wherein the selected slice in the model is a first set of sections of the first code fragment in view of a first control flow graph; the code portion in a code generated from thee model that corresponds to the selected slice is a second set sections of the second code fragment; the portion of code in code generated from the model that corresponds to ;
identify a first section of the first set of sections [Conrad, par. 0115], wherein the first section comprises a first call to a first function and wherein a corresponding second section of the second set of sections does not comprise a second call to a corresponding second function [Conrad, par. 0115]; and
responsive to determining that the first section is not syntactically equivalent to the corresponding second section, performing semantic comparison of the first code fragment and the second code fragment [Conrad, par. 0181 wherein sematic equivalence may be found if semantics of the expected code is equivalent to semantics of the actual code].
Conrad discloses generated code may be generated in different programming language.  Different programming language has different syntax. But Conrad does not explicitly disclose the first section is not syntactically equivalent; however, in an analogous art of Similarity of Binaries, Yahav teaches:
responsive to determining that the first section is not syntactically equivalent to the corresponding second section [Yahav, pars. 0028, 0057 and 0092 wherein syntactic differences between the assembly code segments presented in 302A and 302B may result from different optimization setting; the syntactic analysis and comparison  see also pages 24 claim 8], performing semantic comparison of the first code fragment and the second code fragment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Conrad and Yahav are in the same 

As to claim 11, Conrad and Yahav teach the system of claim 10, wherein to find that the first code fragment is not semantically equivalent to the second code fragment, the processing device is to:
identify a third set of sections from a third code fragment associated with a first definition of the first function, wherein each section of the third set of sections has a second corresponding second section of the second set of sections [Conrad, par. 0223];
identify a third section of the third set of sections, wherein the third section is not syntactically equivalent to a second corresponding second section of the second set of sections [Yahav, par. 0028, 0057 and 0092]; and
responsive to determining that the third section is not syntactically equivalent to the second corresponding second section [Yahav, par. 0028, 0057 and 0092], find that the first section is not semantically equivalent to the corresponding second section [Conrad, par. 0181].

As to claim 12, Conrad and Yahav teach the system of claim 11, wherein to identify the third section of the third set of sections, the processing device is to:
responsive to determining that the third section comprises a third call to a second function and that the second corresponding second section comprises a fourth call to a corresponding third function [Conrad, par. 0115; see also Yahav, par. 0070], identify a fourth code fragment of the first control flow graph associated with a third definition of the second function and a corresponding fifth code fragment of the second control flow graph associated with a fourth definition of the corresponding third function [Conrad, par. 0223]; and
identify a first portion of the fourth code fragment [Conrad, pars. 0330-0335], wherein the first portion is not syntactically equivalent to a corresponding second portion of the corresponding fifth code fragment [Yahav, par. 0028, 0057 and 0092].

As to claim 13, Conrad and Yahav teach the system of claim 11, wherein the processing device is further to:
responsive to determining that the third section comprises a third call to a second function and that the second corresponding second section does not comprise a fourth call to a corresponding third function [Conrad, par. 0115; see also Yahav, par. 0070], determine that the third section is not syntactically equivalent to the second corresponding second section [Yahav, par. 0028, 0057 and 0092].

As to claim 14, Conrad and Yahav teach the system of claim 11, wherein the processing device is further to: 
responsive to determining that the third section is syntactically equivalent to the corresponding section [Yahav, par. 0028, 0057 and 0092]:
determine whether there is a dependence relation between a first operation associated with a first definition of first function and a second operation associated with the first definition of the first function [Conrad, par. 0223]; and
in response to determining there is a dependence relation between the first operation and the second operation [Yahav, par. 0052], perform semantic comparison between the first section and the corresponding second section [Conrad, par. 0181].

As to claim 15, Conrad and Yahav teach the system of claim 10, wherein the processing device is further to:
provide, to a user of the processing device, at least one of: 
an indication that the first code fragment is not semantically equivalent to the second code fragment [Yahav, par. 0076], or 
a location identifier associated with the first section, wherein the location identifier indicates a first location of the first code fragment that is not semantically equivalent to a second location of the second code fragment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199